DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 60-73 are objected to because of the following informalities:  
Claims 60-71, line 1, “An AC switching arrangement” changes to “The AC switching arrangement”.
Claim 72, line 2, “An AC switching arrangement” changes to “The AC switching arrangement”.
Claim 73, line 1, “A current limiting interrupter” changes to “The current limiting interrupter”.
Claim 65, line 9, “ground” changes to “a ground”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



2.	Claims 63, 64, 65, 67, 69 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 63-65, 67, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Claim 64, lines 11-12, the term “the second terminal of the capacitance is connected to a node that is between the series connected first and second switches” is not clear. Which node is it read on a node between the first and second switches?.
For purpose of examination, examiner assumes the second terminal of the capacitance connected to the switch.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 59, 62, 66, 70-73 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dupraz et al (USPN 2015/0002977).
	Regarding claim 59, Dupraz discloses an AC switching arrangement (see figure 2I, 5-6)  for connection to an AC grid, the AC switching arrangement comprising:
a first grid terminal (an input terminal) connectable to a first node in the AC grid and a second grid terminal (an output terminal) connectable to a second node in the AC grid;
a switching mechanism  (1010b) connected in series between the first grid terminal and the second grid terminal, wherein the first switching mechanism includes a first switch (IGBT transistor), and wherein the first switch is closed in a first state and open in a second state;

wherein, on reception of a signal indicating the second state, the switching mechanism is arranged to open the first switch;
wherein, when the first switch is in the second state, the diode arrangement is arranged in each AC half cycle to enable energy to transfer from the AC grid to the capacitance arrangement but to prevent energy transfer from the capacitance arrangement back to the AC grid (e.g. see pars. 0127, 0141).
Regarding claims 62, 66, Dupraz discloses wherein the energy transfer branch further comprises a parallel resistance (1022b) connected in parallel with the capacitance arrangement (1021b); and/or
wherein the energy transfer branch further comprises an arrester (103b) connected in parallel with the capacitance arrangement; and/or
wherein the energy transfer branch further comprises a series resistance connected in series with the capacitance arrangement, optionally wherein the energy transfer branch further comprises an arrester connected in parallel with the capacitance arrangement and the series resistance.

Regarding claim 71 Dupraz discloses wherein the switching mechanism comprises a snubber (103b) in parallel with the first switch (1010b); and/or
wherein the switching mechanism comprises a second switch in series with the first switch; and/or a third switch in parallel with the first switch, optionally wherein the switching mechanism comprises a plurality of series and parallel connected switches; and/or
wherein the first switch comprises an electronic switch, and wherein the switching mechanism comprises a parallel mechanical switch connected in parallel with the first switch, and wherein the parallel mechanical switch is closed in the first state and open in the second state; wherein on reception of the signal indicating the second state, the switching mechanism is arranged to open the parallel mechanical switch and then open the first switch after a predetermined delay.
Regarding claim 72, Dupraz discloses a control mechanism arranged to detect a fault condition on the AC grid; wherein on detection of the fault condition, the control mechanism is arranged to send a signal indicating a fault condition to the AC switching arrangement (e.g. see par. 0083, 0141).

wherein the control mechanism comprises a current sensor arranged to detect a change in grid current which represents a fault condition and/or a fault clearing condition; and/or
wherein the control mechanism comprises a voltage sensor arranged to detect a change in grid voltage which represents a fault condition and/or a fault clearing condition; and/or wherein the control mechanism is arranged to detect a fault and/or fault clearing condition on the basis of a received signal from an external device (0141, 0142).
4.	Claims 59, 60, 61 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang et al (USPN 2015/0036253).
Regarding claim 59, Wag discloses an AC switching arrangement (see figure 2a)  for connection to an AC grid, the AC switching arrangement comprising:
a first grid terminal (an input terminal) connectable to a first node in the AC grid and a second grid terminal (an output terminal) connectable to a second node in the AC grid;

an energy transfer arrangement  (D7, C3) connected in parallel with the first switch, the energy transfer arrangement comprising a capacitance arrangement (C3) and a diode arrangement (D7);
wherein, on reception of a signal indicating the second state, the switching mechanism is arranged to open the first switch (see par. 0016);
wherein, when the first switch is in the second state, the diode arrangement is arranged in each AC half cycle to enable energy to transfer from the AC grid to the capacitance arrangement (C3) but to prevent energy transfer from the capacitance arrangement back to the AC grid (e.g. see par 0017).
Regarding claim 60, Wang discloses the capacitance arrangement comprises a first capacitance (C3) and the diode arrangement comprises a first diode (D7) and a second diode (D9), and the energy transfer arrangement comprises:
a first energy transfer branch (D7, C3) connected in parallel with the first switch comprising the first capacitance (C3) and the first diode (D7), and

wherein the first diode (D7) is arranged to enable energy stored from the AC grid to be transferred to the first capacitance in one AC half cycle but to prevent energy transfer from the first capacitance back to the AC grid, and
wherein the second diode (D9) is arranged to enable energy from the AC grid to be transferred to the second capacitance in the other AC half cycle but to prevent energy transfer from the second capacitance back to the AC grid.
Regarding claim 61, Wang discloses the first diode (D7) is connected in series with the first capacitance (C3) and the second diode (D9) is connected in series with the second capacitance (C4), wherein the first diode and the second diode have opposite polarities (see figure 2a).
5.	Claims 59, 63 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sellier et al (USPN 2005/0146814).
Regarding claim 59, Sellier discloses an AC switching arrangement (see figure 4)  for connection to an AC grid, the AC switching arrangement comprising:
a first grid terminal (an input terminal is coupled to an AC power source, see par. 0058-0059) connectable to a first node in the AC grid and a second grid terminal (an output terminal) connectable to a second node in the AC grid ;

an energy transfer arrangement  (4, M4) connected in parallel with the first switch, the energy transfer arrangement comprising a capacitance arrangement (Ca) and a diode arrangement (4);
wherein, on reception of a signal indicating the second state, the switching mechanism is arranged to open the first switch (see par. 0078);
wherein, when the first switch is in the second state, the diode arrangement is arranged in each AC half cycle to enable energy to transfer from the AC grid to the capacitance arrangement (Ca) but to prevent energy transfer from the capacitance arrangement back to the AC grid.
Regarding claim 63, Sellier discloses wherein the energy transfer arrangement comprises an energy transfer branch (4, M4) connected in parallel with the first switch (2) comprising the capacitance arrangement (Ca) and the diode arrangement (4);
optionally wherein the capacitance arrangement comprises a capacitance having a first terminal and a second terminal, and the diode arrangement 
optionally wherein the first, second, third and fourth diodes are arranged in a rectifier configuration (see figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 64-65 are rejected under 35 U.S.C. 103 as being unpatentable over Dupraz  in view of Hafner et al (USPN 9,065,326).
Regarding claim 65, Dupraz discloses wherein the switching mechanism comprises a first switch (1010b), 
wherein the diode arrangement (1020b, 1011a)  comprises first and second diodes, each having an anode and a cathode, and the capacitance arrangement (1021b) comprises a capacitance having a first terminal and a second terminal, and
wherein the anode of the first diode (1020b) is connected to the first grid terminal and the cathode of the first diode is connected to the first terminal of the capacitance (1021b), and wherein the anode of the second diode is connected to the second grid terminal and the cathode of the second diode is connected to the first terminal of the capacitance (2021b);

Dupraz does not explicitly disclose the first switch as claimed.  
Hafner discloses a protection circuit comprises a switching arrangement (6c) comprises series first and second IGBT switches  (1, 3, see figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the switching arrangement of Dupraz to incorporate  series first and second switches as disclosed by Hafner in order to withstand a high voltage condition so that preventing switches damage from a surge voltage. 
7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dupraz  in view of Wang et al (USPN 2015/0036253).
Regarding claim 60, Dupraz discoses  discloses the capacitance arrangement comprises a first capacitance (1021b) and the diode arrangement comprises a first diode (1020b) and a second diode (1011a), and the energy transfer arrangement comprises:

a second energy transfer branch (1011) connected in parallel with the first switch comprising the second diode (1011a),
wherein the first diode (1020b) is arranged to enable energy stored from the AC grid to be transferred to the first capacitance in one AC half cycle but to prevent energy transfer from the first capacitance back to the AC grid, and
wherein the second diode (1011a) is arranged to enable energy from the AC grid.
	Dupraz does not disclose a second capacitor as claimed.
	Wang discloses a voltage surge protection circuit comprise a second energy transfer arrangement comprises a second diode (D9) and a second capacitor (C4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second energy transfer arrangement of Dupraz to incorporate  a second capacitor as disclosed by Wang in order to protect a large voltage spike when the switching is turned off.



Allowable Subject Matter
8.	Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 67, 69 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836